
	

113 HR 2840 IH: To amend the Agricultural Adjustment Act to exclude raisins from agricultural marketing orders.
U.S. House of Representatives
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2840
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2013
			Mr. Radel introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Agricultural Adjustment Act to exclude
		  raisins from agricultural marketing orders.
	
	
		1.Exclusion of raisins from
			 agricultural marketing orders
			(a)Exclusion
				(1)In
			 generalSection 8c(2)(A) of the Agricultural Adjustment Act (7
			 U.S.C. 608c(2)(A)), reenacted with amendments by the Agricultural Marketing
			 Agreement Act of 1937, is amended by striking and the products of
			 honeybees and inserting the products of honeybees, and
			 raisins.
				(2)Conforming
			 amendmentsSuch Act is further amended by striking
			 raisins, each place it appears in the following
			 provisions:
					(A)Section 8c(6)(I)
			 (7 U.S.C. 608c(6)(I)).
					(B)Section 8e(a) (7
			 U.S.C. 608e–1).
					(b)Existing
			 ordersEffective on the date
			 of the enactment of this Act, no order issued by the Secretary pursuant to
			 section 8c of the Agricultural Adjustment Act (7 U.S.C. 608c), as in effect
			 prior to such enactment, shall have any force or effect with respect to
			 raisins.
			
